Citation Nr: 1038628	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  06-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right hip sprain.

2.  Entitlement to an initial rating in excess of 10 percent for 
left hip sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran served on active duty from December 1977 to December 
1978.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 2009 decision the Board remanded the Veteran's right 
and left hip claims in order that a supplemental statement of the 
case (SSOC) could be issued reflecting review of evidence 
received subsequent to issuance of a September 2008 SSOC.  The 
Board notes that although an SSOC was issued in July 2010, it 
does not reflect review of an October 2008 VA medical examination 
of the hips.  Consequently, the Veteran's claims must be again 
remanded for issuance of a SSOC which reflects review of the 
evidence received since issuance of the September 2008 SSOC.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The Board further notes that the July 2010 SSOC was returned as 
undeliverable, that the claims file contains the Veteran's new 
address, and that it does not appear that a copy of the July 2010 
SSOC was ever sent to the Veteran's current address.  The 
Veteran's current address should be verified and a copy of the 
July 2010 SSOC and all subsequent SSOC's should be sent to the 
correct address.

Although the July 2009 Board remand had some discussion as to 
whether the Veteran had withdrawn her claims for increased 
initial ratings for her hip disabilities, on additional review 
the Board finds that the Veteran did not withdraw these claims 
and the right and left hip claims remain in appellate status.

The Veteran's most recent VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing 
address and mail a copy of the July 2010 SSOC 
to the Veteran.

2.  Obtain copies of the Veteran's VA medical 
records dated from January 2009 to present.

3.  When the above actions have been 
completed, issue the Veteran an SSOC which 
specifically discusses the October 2008 VA 
examination report and addresses all other 
relevant evidence added to the record 
subsequent to issuance of the September 2008 
SSOC.  Provide the Veteran and her 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


